Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In this case, claim 25 states “means to provide a controlled release”. This will be interpreted under 35 U.S.C. 112 6th as a valve as disclosed in the specification or known equivalents.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the machine further comprises the duct to carry a cooling air flow to contact the heat sink” which is considered to be indefinite as it is unclear what component is “further comprises” as the device already has a duct, and a duct inherently is capable of carrying a cooling air.
Claim 35 recites “to the exposed surface of the mounts” which lacks antecedent basis in the claims and is indefinite as only one mounting surface is defined so it is unclear how there could be multiple mounts.  For the purpose of examination this limitation is interpreted to be that the device mount has an exposed surface which allows mounting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 15, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US PG Pub 20170043992), hereinafter referred to as Green and further in view of Makansi et al. (US PG Pub 20130008181), hereinafter referred to as Makansi and further in view of Ghoshal et al. (US PG Pub 20140318152), hereinafter referred to as Ghosha and Steffensen et al. (US PG Pub 20080016881), hereinafter referred to as Steffensen.
With respect to claim 1, Green (figure 1) discloses a beverage making machine 110 comprising a precursor liquid supply 520 to provide precursor liquid used to form a beverage; a tank (inner space of 620) having an inlet 890 coupled to the precursor liquid supply to receive precursor liquid into the tank and an outlet 950/960 to deliver precursor liquid from the tank to a dispensing station (see paragraph 50, dispensing nozzle 580); a cooling container having sidewalls 600/610/630 disposed around the tank with an inner surface adapted for holding a cooling liquid (the inner surface has the liquid inside) and an outer surface (the part of the cooling container not contacting outer part of 620); and a cooling system 700/670 associated with the cooling container, the cooling system comprising a thermoelectric device 700 thermally coupled to the tank to cool precursor liquid in the tank and heat sink 670.

Green does not teach the outer surface of the cooling container having the thermoelectric device mounted thereon such that the cooling system is in thermal connection with the cooling container at the outer surface of the cooling container for removing heat from the cooling liquid and cooling the precursor liquid in the tank.

Makansi (Figure 2b) teaches that to cool an object (206) that a fluid that is directly cooling the object (air passing through spacer mesh 26) has a cooling system including thermoelectric devices (103) attached to it (paragraph 26) such that to cool the object by the cooling system when desired (paragraph 26).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Makansi provided at least part of the thermoelectric device (or to have had an additional thermoelectric device) of Green to be thermally mounted on part of the outside walls of the cooling container (610) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing active cooling to the fluid in the chilling reservoir would allow the system to provide more active cooling to the precursor liquid without having to circulate as much fluid in and out of the chilling reservoir.  Thus the outside of the cooling container would be sidewalls (along 610 with inner and outer wall) with the cooling system mounted on.

Green as modified does not teach comprising a cooling device mount on a selected portion of the sidewall with the cooling system mounted on the cooling container at the cooling device mount.
Steffensen teaches that when attaching a Peltier chip to a device a mounting bracket may be used (paragraph 18).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Steffensen to have when providing the thermoelectric device of Green as modified on the outside of the cooling container to have provided a mounting bracket (which is a device mount) which contacts the thermoelectric device since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would consider the known ways to mount a thermoelectric device to a component to be obvious include that of a mounting bracket.


Green as modified does not teach a heat pipe having a first section and a second section, wherein the first section is thermally couplable to the thermoelectric device and the second section is thermally couplable to a heat sink.

Ghoshal (Figure 13) teaches that between a thermoelectric device (102) and the heat sink (1306) that heat pipes (1312) are used to transport heat to the ultimate heat sink (paragraphs 139-140).  A heat pipe assembly can be part of a device with a high co-efficient of performance (paragraph 6).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Ghoshal to have provided a heat pipe between the thermoelectric device and the heat sink of Green as modified since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the heat pipe could allow for an increase in the coefficient of performance of the device and could allow for flexibility of the design of the heat sink if it does not have to directly be in contact with the thermoelectric device as in what is shown in Ghoshal where the heat pipe allow the heat sink to be remote which could allow it for example to be larger than the available space for where the thermoelectric device is located.
With respect to claim 2, Green as modified teaches wherein the cooling system includes the thermoelectric device mounted on the cooling container at the cooling device (as modified this is the configuration).

With respect to claim 15, Green as modified discloses further comprising a mixer to move precursor liquid in the tank (840/890).

With respect to claim 33, Green as modified teaches wherein the selected portion of the sidewall is defined on a lateral sidewall of the cooling container that defines an annular space with the tank for the cooling liquid (the thermoelectric device is mounted to a sidewall).

.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green/Makansi/Ghoshal as applied to claims 1 and, and further in view of U.S. patent application publication number 2010/0162734 McCormick et al. (hereinafter McCormick). 
Regarding claim 3, Green does not disclose a plurality of fins extending between the tank and the cooling container each of the plurality of fins being physically attached to the cooling container or the tank and being arranged to conduct heat from the tank to the cooling liquid. Green does provide a cooling liquid surrounding the tank wherein heat is absorbed by said cooling liquid (see rejections above). McCormick provides that the utilization of fins between a tank to be cooled and a surrounding container with a cooling material is well known in the art (see figures 1 and 2, fines 44 between the wall of the tank and the wall of the container that transfers heat). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to apply fins extending between the tank and the container in order to improve the heat transfer and removal of heat from the precursor liquid within the tank. The addition of fins to improve heat transfer is a well-known technique in the art (even Green provides the utilization of fins with the heat sink to help transfer removed heat to passing air, see finned heat exchanger 680).

Claims 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 1 above, and further in view of U.S. publication application number 2007/0204629 Lofy.

With respect to claim 7, Green teaches the heat pipe is thermally coupled with the thermoelectric device adjacent the cooling container and is configured to transfer heat from the cooling container to the heat sink (this is the configuration as required in claim 1 as modified)



. Lofy discloses the utilization of a thermoelectric element 24 contacting a heat sink 30 wherein air flow to cool the heat sink flows through a duct (see paragraph 114-116). It would have been obvious to one of ordinary skill in the art at the time of application to utilize a duct for the flow of air over a heat sink as disclosed by Lofy with the heat sink and air flow fan configuration of Green in order to better concentrate said flow directly over the heat sink fins and to avoid air dispersion to atmosphere.  

With respect to claims 8 and 12, Green as modified does not teach the machine further comprises the duct to carry a cooling air flow to contact the heat sink in the duct and the duct includes duct walls that channel the cooling air toward the heat sink wherein the cooling container is separated from a flow channel defined by the duct walls.

Green does provide for flowing air flow to contact the heat sink (see paragraph 44, fan 710, air movement over heat sink 670). Lofy discloses the utilization of a thermoelectric element 24 contacting a heat sink 30 wherein air flow to cool the heat sink flows through a duct (see paragraph 114-116). It would have been obvious to one of ordinary skill in the art at the time of application when having a duct which has the heat sink to the flow of air over the heat sink as disclosed by Lofy with the heat sink and air flow fan configuration of Green in order to better concentrate said flow directly over the heat sink fins and to avoid air dispersion to atmosphere.  The duct would be separated from the cooling container as the heat sink is separated from the cooling container.

Claims 21, 25-26, 28, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green and further in view of Ghoshal, and Bury (US Patent No. 3018631), hereinafter referred to as Bury.

With respect to claim 21, Green discloses a beverage making machine (further see rejection of claim 1 above) comprising a cooling container 600/610/630 adapted for holding a cooling liquid and defining a mounting surface (bottom surface of 600); and a tank (interior walls 620 and space inside 

Green does not teach a cooling system in thermal connection with the cooling container at a mounting surface for removing heat from the cooling liquid and cooling the precursor liquid within the tank.

Makansi (Figure 2b) teaches that to cool an object (206) that a fluid that is directly cooling the object (air passing through spacer mesh 26) has a cooling system including thermoelectric devices (103) attached to it (paragraph 26) such that to cool the object by the cooling system when desired (paragraph 26).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Makansi provided at least part of the thermoelectric device (or to have had an additional thermoelectric device) of Green mounted on the outside walls of the cooling container (610) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing active cooling to the fluid in the chilling reservoir would allow the system to provide more active cooling to the precursor liquid without having to circulate as much fluid in and out of the chilling reservoir.  Thus the outside of the cooling container would be sidewalls (along 610 with inner and outer wall) with a device mount the outer surface of which has the thermoelectric device in thermal connection such that the cooling system removes heat from the reservoir and in turn the precursor liquid.

Green does not teach insulation provided around the cooling container defines a window therethrough and alignable with the mounting surface, the cooling system positioned at least partially within the window and in thermal connection with the cooling container at the mounting surface for removing heat from the cooling liquid and cooling the precursor liquid within the tank.  



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Bury to have provided the insulation of Green as modified with a gap for the thermoelectric cooling device since it has been obvious to a person having ordinary skill in the art at the time the invention as filed to have combined prior art elements to yield predictable results whereby providing the gap would allow for the container to remain insulated but for active cooling to still be provide.   Thus the window would be at the level of the mounting surface and along the wall which the insulation in 610 is provided.

Green does not teach that the cooling system comprises a heat pipe having a first section and a section wherein the first section is thermally couplable to the thermoelectric and the second section is thermally couplable to the heat sink.


Ghoshal (Figure 13) teaches that between a thermoelectric device (102) and the heat sink (1306) that heat pipes (1312) are used to transport heat to the ultimate heat sink (paragraphs 139-140).  A heat pipe assembly can be part of a device with a high co-efficient of performance (paragraph 6).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Ghoshal to have provided a heat pipe between the thermoelectric device and the heat sink of Green as modified since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the heat pipe could allow for an increase in the coefficient of performance of the device and could allow for flexibility of the design of the heat sink if it does not have to directly be in contact with the thermoelectric device as in what is shown in Ghoshal where the heat pipe allow the heat sink to be remote which could allow it for example to be larger than the available space for where the thermoelectric device is located.

Green as modified does not teach comprising a cooling device mount on a selected portion of the sidewall with the cooling system mounted on the cooling container at the cooling device mount such that the cooling system is mounted on the cooling container at the cooling device mount.

Steffensen teaches that when attaching a Peltier chip to a device a mounting bracket may be used (paragraph 18).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Steffensen to have when providing the thermoelectric device of Green as modified on the outside of the cooling container to have provided a mounting bracket (which is a device mount) which contacts the thermoelectric device since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would consider the known ways to mount a thermoelectric device to a component to be obvious include that of a mounting bracket.


With respect to claim 23, Green as modified teaches the heat sink is thermally couplable with a longitudinal side of the cooling container that at least partially defines the mounting surface (as modified the heat sink is a heat sink to the mounting surface of the container along a longitudinal side wall).

Regarding claim 25, Green discloses wherein the beverage making machine further comprises a gas supply 500/830/840, the gas supply including, within the beverage making machine 110, a vessel 470/480 adapted to hold a volume of the pressurized gas and a means to provide a controlled release of the pressured gas from the vessel and into the tank (500/830).

Regarding claim 26, Green discloses the cooling container and the tank are arranged to define an annular space therebetween the cooling liquid being holdable in the annular space (space between tank 

Regarding claim 28, Green discloses a method of cooling a carbonated precursor liquid (figure 1) comprising providing a precursor liquid used to form a beverage to a tank (from 520 through 560/890, the tank having wall 620), the tank being adapted to carbonate the precursor liquid (carbonator 600 includes tank 620, see carbonation from 840 mixed with the liquid); providing a cooling liquid 660/570 to a cooling container 600/630 used to reduce the temperature of the liquid in the tank (see paragraph 43, the reservoir 510 defined by walls 620 and 610), the container being nested around the tank and thermally coupleable with a cooling system along a mounting surface of the container (container 630/600 surrounds tank walls 620; cooling system 670/700, the container having an insulating jacket (outer jacket 610 has insulation, paragraph 42).


Green does not teach the cooling system thermally couplable along a mounting surface of the container causing the cooling system remove heat from the cooling liquid, thereby reducing a temperature of the precursor liquid.

Makansi (Figure 2b) teaches that to cool an object (206) that a fluid that is directly cooling the object (air passing through spacer mesh 26) has a cooling system including thermoelectric devices (103) attached to it (paragraph 26) such that to cool the object by the cooling system when desired (paragraph 26).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Makansi provided at least part of the thermoelectric device (or to have had an additional thermoelectric device) of Green mounted on the outside walls of the cooling container (610) since it has been shown that combining prior art elements to yield predictable results is 

Green does not teach the insulation provided around the cooling container defines a window with a through portion aligned substantially with the mounting surface.

Bury figure 2 teaches that a chamber (8) is cooled by a thermoelectric cooling means (3) which is in a gap (or window) in the insulation (inside 9 and 2, Column 3, lines 6-19).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Bury to have provided the insulation of Green as modified with a gap for the thermoelectric cooling device since it has been obvious to a person having ordinary skill in the art at the time the invention as filed to have combined prior art elements to yield predictable results whereby providing the gap would allow for the container to remain insulated but for active cooling to still be provide.   Thus the window would be at the level of the mounting surface and along the wall which the insulation in 610 is provided.

Green does not teach directing heat of the cooling liquid away from the cooling container using a cooling system including a heat pipe configured to move the heat to al location remote from the cooling container and reduce a temperature of the precursor liquid.

Ghoshal (Figure 13) teaches that between a thermoelectric device (102) and the heat sink (1306) that heat pipes (1312) are used to transport heat to the ultimate heat sink (paragraphs 139-140).  A heat pipe assembly can be part of a device with a high co-efficient of performance (paragraph 6).



Green as modified does not teach comprising a cooling device mount on a selected portion of an outer surface of the cooling container the cooling system mounted on the cooling device mount.


Steffensen teaches that when attaching a Peltier chip to a device a mounting bracket may be used (paragraph 18).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Steffensen to have when providing the thermoelectric device of Green as modified on the outside of the cooling container to have provided a mounting bracket (which is a device mount) which contacts the thermoelectric device since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would consider the known ways to mount a thermoelectric device to a component to be obvious include that of a mounting bracket.


With respect to claim 31, Green as modified teaches providing pressurized gas to the tank (through 500/830/840) to carbonate the precursor liquid in the tank; mixing the carbonated 
Regarding claim 32, see rejection of claim 25 above.

Claim 22, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 1 above, and further in view of U.S. publication application number 2007/0204629 Lofy.

With respect to claim 22, Green teaches the heat pipe is thermally coupled with the thermoelectric device adjacent the cooling container and is configured to transfer heat from the cooling container to the heat sink (this is the configuration as required in claim 1 as modified)

Green does not teach the cooling system includes the heat sink arranged in a duct.

. Lofy discloses the utilization of a thermoelectric element 24 contacting a heat sink 30 wherein air flow to cool the heat sink flows through a duct (see paragraph 114-116). It would have been obvious to one of ordinary skill in the art at the time of application to utilize a duct for the flow of air over a heat sink as disclosed by Lofy with the heat sink and air flow fan configuration of Green in order to better concentrate said flow directly over the heat sink fins and to avoid air dispersion to atmosphere.  


With respect to claim 29, Green teaches the operation of directing using the heat pipe to direct the heat to a heat sink of the cooling system.

Green does not teach the cooling system includes the heat sink arranged in a duct.

.  


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green/Makansi/BuryGhoshal  as applied to claims 21 and, and further in view of U.S. patent application publication number 2010/0162734 McCormick et al. (hereinafter McCormick). 
Regarding claim 27, Green does not disclose a plurality of fins extending between the tank and the cooling container each of the plurality of fins being physically attached to the cooling container or the tank and being arranged to conduct heat from the tank to the cooling liquid. Green does provide a cooling liquid surrounding the tank wherein heat is absorbed by said cooling liquid (see rejections above). McCormick provides that the utilization of fins between a tank to be cooled and a surrounding container with a cooling material is well known in the art (see figures 1 and 2, fines 44 between the wall of the tank and the wall of the container that transfers heat). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to apply fins extending between the tank and the container in order to improve the heat transfer and removal of heat from the precursor liquid within the tank. The addition of fins to improve heat transfer is a well-known technique in the art (even Green provides the utilization of fins with the heat sink to help transfer removed heat to passing air, see finned heat exchanger 680).
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 




Applicant argues page 11-12 that “The spacer mesh of Makansi is not equivalent to a cooling container”, “at least because it is not adapted to holding a cooling liquid”.  This is not persuasive.
 
In the rejection above based on the claims as amended, Makansi is only used for the teaching of a cooling an object by cooling a fluid that is directly in contact with said object, whereby Steffensen is used to provide the teaching of actually having a device mount to which the thermoelectric device is mounted, thus Makansi is used to teach where the thermoelectric device is located and Steffensen is used to teach how it is applied, thus rendering the limitation obvious.

Applicant further argues, pages 13-14 that Makansi is non-analogous art as it is not drawn to beverage production systems as Green is and is thus outside of the field of endeavor and not reasonably pertinent to the problem faced by the inventor.  This is not persuasive.

The field of endeavor of Green can be considered beverage production systems, but in turn it can also be considered Peltier based cooling systems, which Makansi is part of said field of endeavor.  Further, Makansi teaches how and where to apply a thermoelectric device for cooling and thus can be considered to provide a teaching of a reasonably pertinent problem faced by the inventor, thus rendering Makansi analogous art to Green.

Applicant argues, pages 10-13 that Makansi does not overcome the lack of teaching in Green of a “device mount on a selected portion of the sidewall” because Makansi does not teach “engaged with a device mount on a selected portion of a sidewall” because “Makansi’s reliance on airflow through the spacer mesh for cooling limits its application to engaging a substantial, encompassing portion of the 


	Applicant argues page 15 that the combination in view of Ghoshal is improper as it would “render Green substantially inoperable”  because the heat sink is directly and physically couplable and “the skilled artisan would lack the motivation to separate the heat sink and the thermoelectric device”  because the “artisan would be cautioned away from such a combination” because it “would require a fundamental redesign of Green with a low likelihood of success” as it runs counter to Green “which discusses a transfer of heat from the thermoelectric device to the heat sink” which would no longer allow the heat sink to form a base of the enclosure rendering the system inoperable.  This is not persuasive.

Providing the heat pipe could allow for an increase in the coefficient of performance of the device and could allow for flexibility of the design of the heat sink if it does not have to directly be in contact with the thermoelectric device as in what is shown in Ghoshal where the heat pipe allow the heat sink to be remote which could allow it for example to be larger than the available space for where the thermoelectric device is located.  This would not require a fundamental redesign of the device just a change in a simple configuration of moving the heat sink and providing a different base which one having ordinary skill in the art would understand to be an obvious result of the change.  There are tradeoffs to any change, but it would not render any modification non-obvious only show obvious modification that could be made.

Applicant further argues that the combination of Ghoshal appears to be based on impermissible hindsight taken from applicant’s specification.  This is not persuasive.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  While applicant describes an increase in effectivity of the cooling, that is not the teaching or reasoning provided in the rejection above, which provide the teaching that one having ordinary skill in the art of increasing the flexibility of operation and efficiency by not being limited by the size of the heat sink by providing the heat sink remote from the device, which teaching is not found in the cited section by applicant.

Applicant’s remaining arguments are moot as the rejection of the independent claims remains, and they are only drawn to how the dependent claims are allowable due to their dependence on the independent claims which are not considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763